             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

SHARAY TYREE CROWDER,                     )
                                          )
                     Petitioner,          )
                                          )
vs.                                       )       NO. CIV-19-747-HE
                                          )
JIMMY MARTIN, Warden,                     )
                                          )
                     Respondent.          )

                                         ORDER

       Petitioner Sharay Tyree Crowder, a state prisoner appearing pro se, filed a petition

for writ of habeas corpus under 28 U.S.C. § 2254 challenging his state court convictions.

On January 6, 2020, United States Magistrate Judge Gary M. Purcell issued a Supplemental

Report and Recommendation recommending that the petition for writ of habeas corpus be

dismissed as untimely and that grounds one, two, ten and eleven be dismissed for failure

to state a claim upon which relief can be granted. Petitioner was advised of his right to

object to the Supplemental Report and Recommendation by January 27, 2020, and was

granted an extension until February 24, 2020, to object.

       Petitioner did not object to the Supplemental Report and Recommendation.

Petitioner therefore has waived his right to appellate review of the factual and legal issues

it addressed.   See Cassanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010).

Accordingly, the court ADOPTS the Supplemental Report and Recommendation [Doc.

#13], DISMISSES the petition as untimely, and DISMISSES grounds one, two, ten and

eleven for failure to state a claim upon which relief can be granted.
IT IS SO ORDERED.

Dated this 3rd day of March, 2020.
